Citation Nr: 1744946	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for mood disorder secondary to general medical condition with depressive features, rated as 30 percent disabling prior to November 17, 2011, 50 percent disabling from November 17, 2011 to August 23, 2017, and 70 percent disabling from August 23, 2017.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) from service-connected disabilities prior to January 2, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1956 to January 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In January 2015 and November 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 17, 2011, the Veteran's service-connected mood disorder secondary to general medical condition with depressive features was productive of a disability picture that more nearly approximated that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity is not shown.   

2.  On or after November 17, 2011, and prior to August 23, 2017, the Veteran's service-connected mood disorder secondary to general medical condition with depressive features was productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.

3.  On or after August 23, 2017, the Veteran's service-connected mood disorder secondary to general medical condition with depressive features has been productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; total occupational and social impairment is not shown.

4.  Prior to January 2, 2010, the Veteran's service-connected disabilities, by themselves, did not preclude him from obtaining and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for mood disorder secondary to general medical condition with depressive features prior to November 17, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.114, 4.130, Diagnostic Codes 7319-9435 (2016).

2.  The criteria for the assignment of a rating in excess of 50 percent for mood disorder secondary to general medical condition with depressive features on or after November 17, 2011, and prior to August 23, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.114, 4.130, Diagnostic Codes 7319-9435 (2016).

3.  The criteria for the assignment of a rating in excess of 70 percent for mood disorder secondary to general medical condition with depressive features on or after August 23, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.114, 4.130, Diagnostic Codes 7319-9435 (2016).

4.  The criteria for entitlement to a TDIU prior to January 2, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's mood disorder secondary to general medical condition with depressive features is rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board notes that the Veteran also has a separate service-connected disability of irritable bowel syndrome and gastroesophageal reflux disease, which is currently rated as 30 percent disabling under Diagnostic Code 7319.  In reviewing the evidence of record, the Board finds that all of the symptoms attributable to the Veteran's mood disorder are addressed in Diagnostic Code 9435.  Therefore, a discussion of the diagnostic criteria expressed in Diagnostic Code 7319 is not warranted.  38 C.F.R. § 4.114.

The Veteran's mood disorder secondary to general medical condition with depressive features has also been rated by analogy under 38 C.F.R. § 4.130, Diagnostic Code 9435, which refers to The General Rating Formula for Mental Disorders.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In April 2005, the Veteran was afforded a VA mental health examination.  At the time of the examination, the Veteran worked in property management and worked three days per week in his wife's real estate business.  The VA examiner observed that the Veteran was anxious and somber during the examination.  His thought processes were logical, coherent, and relevant.  The Veteran was well-oriented to time, place, person, and situation.  He exhibited some psychomotor agitation and restlessness.  His memory was intact.  The VA examiner diagnosed undifferentiated somatoform disorder and assigned a GAF score between 55 and 60.

In January 2009, the Veteran underwent a mental health examination.  The Veteran reported a history of chronic pain and depression related to his irritable bowel syndrome.  The Veteran endorsed difficulty sleeping and depression.  He indicated that he was unable to work secondary to chronic pain, irritable bowel syndrome, and depression.  The examiner diagnosed somatoform disorder and assigned a GAF score of 70.  He indicated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

In May 2010, the Veteran underwent a VA mental health examination.  The VA examiner diagnosed mood disorder, secondary to a general medical condition with depressive features.  His symptoms included depressed mood daily, sleep disturbance, and fatigue.  The Veteran stated that he was anxious and did not handle stress well.  He indicated that he had not worked in 3 years because of his physical disabilities.  The Veteran endorsed depressed mood, lack of energy, anxiety, and becoming easily frustrated.  He had panic attacks.  He was fearful regarding his health and loss of vocation.  He commented that losing one's vocation was equivalent to taking away one's life.  The VA examiner assigned a GAF score of 65.  She concluded that the Veteran's mental health symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only occurred during periods of significant stress.  The Veteran's employment status was not significantly impacted by his mental illness.

In November 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer.  He testified that his moods made him irritable, which made him incapable of doing complex tasks.

In January 2012, the Veteran was afforded a VA mental health examination.  The VA examiner diagnosed mood disorder due to a general medical condition with depressive features.  The Veteran indicated that he became more depressed with each surgery.  The VA examiner found that the symptoms associated with the Veteran's mood disorder due to a general medical condition with depressive features included depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner found that the Veteran's mood disorder due to a general medical condition with depressive features was productive of occupational and social impairment with reduced reliability and productivity.

In November 2014, the Veteran underwent a VA mental disorder examination.  The VA examiner diagnosed depressive disorder due to another condition.  The Veteran indicated that he felt depressed because of his limited mobility.  He reported a good relationship with his wife and daughter.  The Veteran stated that he had been retired for the last five years.  The symptoms attributable to his depressive disorder included depressed mood, chronic sleep impairment, impairment of short-term and long-term memory, flattened affect, difficulty understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The VA examiner determined that the Veteran's depressive disorder was due to occupational and social impairment with reduced reliability and productivity.

In February 2016, the Veteran was afforded another VA mental disorders examination.  The VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  The VA examiner summarized that the Veteran experienced symptoms of depression and anxiety, including excessive anxiety, worry with difficulty managing the worry, restless sleep, irritability, poor concentration, loss of interest in activities, mood swings, fatigue, and self-isolative preferences.  The Veteran stopped working approximately 4 years prior to his examination.  His symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The Veteran's thought processes and communication skills were within the normal limits.  He denied delusions, hallucinations, suicidal ideation, and homicidal ideation.  He was able to maintain personal hygiene and the basic activities of daily living.  The VA examiner indicated that the Veteran's psychiatric disorder was productive of occupational and social impairment with reduced reliability.

In August 2017, the Veteran underwent his most recent VA mental disorders examination.  The VA examiner confirmed the diagnosis of depressive disorder due to another medical condition.  The Veteran lived with his wife.  His daily activities included working in the yard, taking walks near his house on a daily basis, and visiting with neighbors on occasion.  He endorsed a good relationship with his daughter and indicated that he saw her once a week.  The Veteran worked as a commercial realtor from 1978 to 2013.  The Veteran's wife stated that she observed the Veteran having visual hallucinations.  The VA examiner indicated that the Veteran's depressive disorder was manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short-term and long-term memory, flattened affect, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner concluded that the Veteran's depressive disorder due to another medical condition was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The evidence is against an evaluation in excess of 30 percent for the Veteran's mood disorder, prior to November 17, 2011.  Prior to November 17, 2011, the Veteran's mood disorder was manifested by mild and transient symptoms.  They May 2010 VA examiner specifically found that the Veteran's mental health symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only occurred during periods of significant stress.  The symptoms attributable to the Veteran's mood disorder included depressed mood, lack of energy, anxiety, sleep disturbance, and becoming easily frustrated.  He also had panic attacks.  Although the Veteran endorsed panic attacks, the evidence does not show that his attacks occurred more than once a week.  An evaluation in excess of 30 percent for the Veteran's mood disorder prior to November 17, 2011, is denied.  38 C.F.R. § 4.130, Diagnostic Code 9435.

The evidence is against an evaluation in excess 50 percent for the Veteran's mood disorder on or after November 17, 2011, and prior to August 23, 2017.  The January 2012, November 2014, and February 2016 VA examiners found that the Veteran's mood disorder was manifested by occupational and social impairment with reduced reliability and productivity.  Although the November 2014 VA examiner found that the Veteran had difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships, as noted in the 70 percent criteria, the Board finds that his overall symptomatology does not equate in severity, frequency, or duration to the level of disability required for a 70 percent rating.  The Veteran's symptoms most nearly approximate the level of severity present in the 50 percent rating, as the VA examiners for this period found that the Veteran's mood disorder was productive of occupational and social impairment with reduced reliability and productivity.  An evaluation in excess 50 percent for the Veteran's mood disorder, on or after November 17, 2011, and prior to August 23, 2017, is denied.  Id.

Since August 23, 2017, the Veteran's mood disorder has not been productive of total occupational and social impairment, as required for a 100 percent rating.  At the August 2017 VA examination, the Veteran indicated that he had friendships with his neighbors and enjoyed good relationships with his wife and daughter.  The VA examiner concluded that the Veteran's depressive disorder due to another medical condition was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  A rating in excess of 70 percent for mood disorder secondary to general medical condition with depressive features on or after August 23, 2017, is denied.  Id.

In reaching its decision, the Board has considered the Veteran's lay statements.  The Board concludes that the medical findings of the examinations are of greater probative value than the Veteran's allegations regarding the severity of his mood disorder.  The examinations were based upon interviews with the Veteran, reviews of the record, and the VA examiners' medical expertise.  Therefore, they are given more probative value regarding the severity of the Veteran's mood disorder.  The claim is denied.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to January 2, 2010, the Veteran had a combined disability rating of 80 percent.  He was service-connected for mood disorder rated as 30 percent disabling; irritable bowel syndrome and gastroesophageal reflux disease rated as 30 percent disabling; dementia and Parkinson's disease rated as 30 percent disabling; left knee osteochondritis desiccans rated as 20 percent; and, right knee osteoarthritis associated with left knee osteochondritis desiccans.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a) prior to January 2, 2010.  

Accordingly, the remaining question is whether he was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities prior to January 2, 2010.         

In April 2005, the Veteran was afforded a VA mental health examination and a VA stomach, duodenum, and peritoneal adhesions examination.  The VA mental health examiner diagnosed undifferentiated somatoform disorder and assigned a GAF score between 55 and 60.  The Veteran was well-oriented to time, place, person, and situation.  The other VA examiner noted that the Veteran's gastroesophageal reflux disease with pyrosis responded well to medication.  His symptoms were recurrent, but mildly disabling.  His irritable bowel syndrome was characterized by frequent loose stools, but without any adverse effect on nutrition.

In January 2009, the Veteran underwent a mental health and gastroesophageal reflux examination.  His gastroesophageal reflux was evaluated as mild.  The condition did not affect his activities of usual occupation and daily activities.  He was retired.  The Veteran endorsed difficulty sleeping and depression.  He indicated that he was unable to work secondary to chronic pain, irritable bowel syndrome, and depression.  The examiner diagnosed somatoform disorder and assigned a GAF score of 70.  He indicated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

In May 2010, the Veteran was afforded a VA examination.  He stated that he had not worked in 3 years because of his physical disabilities.  He was fearful regarding his health and loss of vocation.  He commented that losing one's vocation was equivalent to taking away one's life.  The VA examiner provided an Axis IV diagnosis of unemployment due to chronic health problems.  She concluded that the Veteran's mental health symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only occurred during periods of significant stress.  The Veteran's employment status was not significantly impacted by his mental illness.  Additionally, the VA examiner found that the Veteran's gastroesophageal reflux disease, residuals of strep throat, hyperlipidemia, benign prostatic hypertrophy, coronary artery disease, and thyroid nodules would not hinder him from working.  The Veteran's bilateral knee disability prevented him from standing for prolonged periods of time, walking long distances, and bending.  The VA examiner indicated that this precluded the Veteran from his previous occupation as a real estate agent, but indicated he would be able to engage in sedentary employment.  Lastly, irritable bowel syndrome was productive of chronic flatus, bloating, loose and watery stools and fullness in the belly, which could last a month at a time.  The VA examiner indicated that the Veteran's irritable bowel syndrome precluded real estate work outside the home, but not inside the home.  The Veteran was also able to engage in sedentary employment.

In May 2010, the Veteran submitted a VA Form 21-8940 asserting that he was unable to work from 2008 to 2010.  From 2001 to 2008, the Veteran indicated that he was unable to work more than 20 hours per week.

A September 2014 VA Form 21-8940 indicates that the Veteran worked full-time until 2010.  The Veteran worked in real estate sales.  A VA Form 21-4192, also received in September 2014, documents that the Veteran last worked full-time on January 1, 2010.

The evidence is against a finding that the Veteran is unemployable by reason of his service-connected disabilities prior to January 2, 2010.  There is a conflict in the record regarding whether the Veteran stopped working prior to January 1, 2010.  In May 2010, the Veteran reported that he stopped working full-time in 2001, but in September 2014 the Veteran reported that he stopped working on January 1, 2010.  Despite this conflict, the evidence shows that the Veteran's service-connected disabilities did not prevent sedentary employment prior to January 2, 2010.  The Board finds that examination reports are particularly probative.  The VA examiners determined that the Veteran's mood disorder was not severe enough to affect his employment.  His service-connected gastroesophageal reflux and irritable bowel syndrome were characterized as mild.  The Board concedes that the Veteran's service-connected knee disabilities made standing and walking for prolonged periods of time difficult.  However, the Veteran was found to be capable of engaging in sedentary employment. 

The Board acknowledges the Veteran's competent and credible belief that he was unemployable due to his service-connected disabilities prior to January 2, 2010.  However, his lay statements are outweighed by the VA examination reports that were based on interviews with the Veteran, reviews of the record, clinical testing, and the VA examiners' medical expertise. 

The Board finds that prior to January 2, 2010, the Veteran's service connected disabilities did not preclude substantially gainful employment.  Therefore, the claim for a TDIU is denied.  38 C.F.R. § 4.16(a).


ORDER

A rating in excess of 30 percent for mood disorder secondary to general medical condition with depressive features prior to November 17, 2011, is denied.

A rating in excess of 50 percent for mood disorder secondary to general medical condition with depressive features on or after November 17, 2011, and prior to August 23, 2017, is denied.

A rating in excess of 70 percent for mood disorder secondary to general medical condition with depressive features on or after August 23, 2017, is denied.


Entitlement to a TDIU from service-connected disabilities prior to January 2, 2010, is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


